52 So.3d 840 (2011)
ESTES BAYPOINT PROPERTIES INCORPORATED, Tighe Estes, Tague Estes, Troy Estes, and Janice Estes, Appellants,
v.
U.S. BANK NATIONAL ASSOCIATION, as Trustee of the Lehman Brothers Small Balance Commercial Mortgage Pass-Through Certificates, 2007-2, Appellee.
No. 4D10-3887.
District Court of Appeal of Florida, Fourth District.
February 3, 2011.
Philippe Symonovicz of Law Offices of Philippe Symonovicz, Fort Lauderdale, for appellants.
Andrew D. Rafkin of Broad And Cassel, West Palm Beach, for appellee.
PER CURIAM.
Based on appellee's confession of error, we reverse the final judgment entered on August 24, 2010 and remand to the circuit court for further proceedings.
GROSS, C.J., WARNER and LEVINE, JJ., concur.